Citation Nr: 0426275	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  91-50 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUE

Entitlement to an effective date earlier than January 12, 
1988, for an award of service connection for service-
connected post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1972.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1991 rating decision in which 
the RO granted service connection for PTSD, effective on 
January 22, 1990.  The veteran subsequently perfected an 
appeal regarding the effective date assigned for that grant.  

In a decision dated in June 1992, the Board denied the 
veteran's claim for an earlier effective date for the grant 
of service connection for PTSD.  In that decision, the Board 
also determined that there was no clear and unmistakable 
error (CUE) in a January 1973 rating decision in which the RO 
had denied service connection for a nervous disorder.  

The veteran subsequently appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  

In an October 1994 Order, the Court affirmed that portion of 
the Board's June 1992 decision in which the Board determined 
that there was no CUE in a January 1973 rating decision in 
which the RO had denied service connection for a nervous 
disorder.  The Court also vacated and remanded the issue of 
whether an earlier effective date was warranted for the grant 
of service connection for PTSD.  

In a February 1997 decision, the Board assigned an earlier 
effective date of January 12, 1988, for the grant of service 
connection for PTSD.  

The veteran again appealed that decision to the Court.  In a 
July 1999 Memorandum Decision, the Court affirmed the Board's 
February 1997 decision.  

The veteran' subsequently appealed to the United States Court 
of Appeals for the Federal Circuit (Federal Circuit).  

In a December 2000 decision, the Federal Circuit affirmed the 
Court's judgment denying the veteran retroactive service 
connection based on any allegation of CUE on the part of the 
RO.  

However, the Federal Circuit remanded the issue of whether VA 
had satisfied its duty to assist under the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000).  

In a June 2001 Order, the Court granted a VA motion for 
remand, vacating that part of the February 1997 decision that 
had denied an effective date prior to January 12, 1988 and 
remanding the matter to the Board for consideration of 
whether VA had satisfied the notification and assistance 
requirements of VCAA.  

In August 2002, the Board remanded this case to the RO for 
additional evidentiary development.  

In May 2004, the veteran presented testimony at a personal 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing was prepared and associated with 
the claims folder.  

This case is now once again being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
appropriately notify the veteran and his representative if 
further action is required on his part.

The Board notes that original jurisdiction in this case 
initially rested with the RO in Togus, Maine.  However, the 
veteran subsequently relocated, and jurisdiction was 
transferred to the RO in Roanoke, Virginia.  



REMAND

As discussed hereinabove, in a February 1997 decision, the 
Board denied an effective date earlier than January 12, 1988, 
for a grant of service connection for PTSD.  The veteran 
subsequently appealed that decision to the Court, and later 
to the Federal Circuit.  

The Federal Circuit determined that a remand of this case was 
warranted, due to the enactment of the VCAA, Public Law No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  This law 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the assistance to be afforded to claimants in 
substantiating their claims.  

In a July 2001 Order, the Court vacated the Board's February 
1997 decision to the extent requested, and remanded the 
veteran's claim to the Board for consideration of VCAA.  

In August 2002, the Board remanded this case to the RO for 
additional evidentiary development.  In accordance with the 
Court's instructions, the Board also instructed the RO to 
review the claims folder and ensure that any notification and 
development action required by the VCAA was completed.  

The Board believes that the RO substantially complied with 
the Board's August 2002 remand instructions by obtaining 
requested medical records and by seeking clarification from 
the veteran and his representative as to the theory on which 
his claim for an earlier effective date was based.  

However, the Board is concerned that the veteran has not been 
provided with a specific notification letter advising him of 
VCAA or explaining the division of responsibility between VA 
and himself in obtaining evidence in support of his claim.  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
held that the failure by the Board to enforce compliance with 
the requirements of 38 U.S.C.A. § 5103(a) for the VA to 
inform a claimant of the information or evidence necessary to 
substantiate a claim, as well as to inform the claimant which 
evidence the VA will seek to provide and which evidence the 
claimant is to provide, is remandable error.  See also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) 
(requiring that the Board identify documents in file 
providing notification which complies with VCAA).  

Given the complicated procedural history in this case, the 
Board believes that it is particularly important to ensure 
that VA has fully complied with the notification requirements 
of VCAA.  

Thus, although the Board regrets the further delay in issuing 
a final disposition in the veteran's case, the Board believes 
that it is compelled to do so in light of the Court's 
jurisprudence in general and the particular procedural 
history of this case, to include the Court's remand.  

Accordingly, this case is remanded for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by VCAA (now codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7) have 
been completed.  In particular, the RO 
should advise the veteran of the 
information and/or evidence needed to 
substantiate a claim for an earlier 
effective date.  The RO should also 
advise him as to his and VA's 
responsibilities under VCAA, including 
which portion of the evidence should be 
provided by the appellant, and which 
portion should be provided by VA.  The RO 
should also advise the veteran that he 
should submit or identify any evidence 
that he believes to be relevant to his 
claim.  The RO is free to undertake any 
evidentiary development deemed necessary 
in order to fully comply with VCAA.  

2.  After the action requested above has 
been completed, the RO should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




